Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John H. Beaman appeals the district court’s order dismissing his civil complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Beaman v. Deputy Dir., No. 7:12-cv-00163-JLK-RSB, 2012 WL 4460438 (W.D.Va. May 29, 2012). We deny Bea-man’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.